


110 HR 6850 IH: To allow veterans to elect to use, with the approval of

U.S. House of Representatives
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6850
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2008
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To allow veterans to elect to use, with the approval of
		  the Secretary of Veterans Affairs, certain financial educational assistance to
		  establish and operate certain business, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Entrepreneurial Transition Business Benefit Act.
		2.Veterans
			 entrepreneurial transition business benefit
			(a)In
			 generalA veteran who is
			 eligible to receive financial educational assistance under chapter 30 of title
			 38, United States Code, may elect to use, with the approval of the Secretary of
			 Veterans Affairs, any of such financial assistance to establish and operate a
			 business that the veteran will own and operate as the primary source of income
			 for the veteran.
			(b)RegulationsThe Secretary shall issue regulations to
			 carry out subsection (a), including regulations to ensure that financial
			 assistance used under this section is used for the purpose for which it is
			 approved, to establish application procedures requiring appropriate business
			 planning, and to require periodic reporting throughout the duration of the
			 provision of such assistance.
			
